[Cite as In re Torres, 2011-Ohio-5289.]


                                               Court of Claims of Ohio
                                                  Victims of Crime Division
                                                                          The Ohio Judicial Center
                                                                65 South Front Street, Fourth Floor
                                                                             Columbus, OH 43215
                                                                     614.387.9860 or 1.800.824.8263
                                                                                www.cco.state.oh.us


IN RE: ALFREDO F. TORRES


ALFREDO F. TORRES

            Applicant


Case No. V2010-50761

Commissioners:
Karl C. Kerschner, Presiding
Lloyd Pierre-Louis
Susan G. Sheridan

ORDER OF A THREE-COMMISSION PANEL

COMMISSIONER PANEL

          {¶ 1} On June 16, 2010, the applicant filed a compensation application as the
result of an alleged assault which occurred on June 12, 2004. On July 23, 2010, the
Attorney General issued a finding of fact and decision which denied the claim pursuant
to R.C. 2743.56(B)(2) and R.C. 2743.60(A), failure to timely file the compensation
application within two years of the alleged occurrence of the criminal conduct. On
August 7, 2010, the applicant submitted a request for reconsideration. On September
1, 2010, the Attorney General rendered a Final Decision finding no reason to modify its
initial decision. On September 15, 2010, the applicant filed a notice of appeal from the
September 1, 2010 Final Decision of the Attorney General.
          {¶ 2} On November 2, 2010, the Attorney General filed a brief wherein the
Attorney General stated that the applicant, an adult, had alleged he was assaulted on
June 12, 2004, however, he did not file the compensation application until June 16,
2010. The statute mandates that an adult has two years from the date of the criminally
injurious conduct to file a compensation application. The Attorney General stated that
in prior telephone contact with the applicant, the applicant related the reason he filed the
Case No. V2010-50761                       - 2 -                                   ORDER


application in an untimely manner was that he was unaware of the existence of the
Victims of Crime Compensation Program. The Attorney General asserts, based on
prior case law, this reason is insufficient in tolling the statute of limitations. Therefore,
the Attorney General’s Final Decision should be affirmed.
        {¶ 3}    On December 1, 2010, a hearing was held before this panel of
commissioners at 10:45 A.M. David Lockshaw, Assistant Attorney General appeared
on behalf of the state of Ohio. The applicant did not attend the hearing. However, in
order to accommodate the applicant, two telephone calls were attempted to the
applicant’s residence placed. The Attorney General rested on its brief, whereupon the
hearing was concluded.
        {¶ 4} R.C. 2743.56(B)(2) states:
        “(B) All applications for an award of reparations shall be filed as follows:
        “(2) If the victim of the criminally injurious conduct was an adult, within two
        years after the occurrence of the criminally injurious conduct.”
        {¶ 5} R.C. 2743.60(A) in pertinent part states:
        “(A) The attorney general, a court of claims panel of commissioners, or a judge
        of the court of claims shall not make or order an award of reparations to any
        claimant who, if the victim of the criminally injurious conduct was an adult, did
        not file an application for an award of reparations within two years after the date
        of the occurrence of the criminally injurious conduct that caused the injury or
        death for which the victim is seeking an award of reparations . . .”
        {¶ 6}     Lack of knowledge of the existence of the Victims of Crime
Compensation Program does not toll the statute of limitations. In re Clark (1983), 8
Ohio Misc. 2d 34; In re Proviano, V2007-90722tc (8-22-08) affirmed jud (2-19-09); and
In re Robinson, V2009-40773tc (3-12-10).
        {¶ 7} From review of the case file and with full and careful consideration of the
Attorney General’s brief, we find the applicant’s claim should be denied pursuant to R.C.
Case No. V2010-50761                                              - 3 -                                   ORDER


2743.56(B)(2) and R.C. 2743.60(A). Therefore, the Attorney General’s September 1,
2010 decision is affirmed.
             IT IS THEREFORE ORDERED THAT
             {¶ 8} 1)            The September 1, 2010 decision of the Attorney General is
AFFIRMED;
             {¶ 9} 2) This claim is DENIED and judgment is rendered for the state of Ohio;
             {¶10} 3) Costs are assumed by the court of claims victims of crime fund.




                                                                      _______________________________________
                                                                      KARL C. KERSCHNER
                                                                      Presiding Commissioner



                                                                      _______________________________________
                                                                      LLOYD PIERRE-LOUIS
                                                                      Commissioner



                                                                      _______________________________________
                                                                      SUSAN G. SHERIDAN
                                                                      Commissioner

ID #I:\Victim Decisions to SC Reporter\Panel Decisions\2011\January 2011\V2010-50761 Torres.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Lorain County Prosecuting Attorney and to:
Filed 1-27-11
Jr. Vol. 2277, Pgs. 193-195
Sent to S.C. Reporter 10-13-11